         Case 1:18-mc-00573-LGS Document 8 Filed 03/05/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 In re Ex Parte Application of MATHEW CONNER
 CLINGERMAN, as Receiver for Silk Road M3
                                                  Misc. Case No. M-18-0573 (LGS)
 Fund, a Segregated Account of Silk Road Funds
 Limited, pursuant to 28 U.S.C. § 1782 to Conduct
 Discovery for Use in Foreign Proceedings,



     EXPARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
       TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

        Petitioner, Mathew Conner Clingennan, as receiver for Silk Road M3 Fund ("M3 Fund"),

a segregated account of Silk Road Funds Limited ("Silk Road"), respectfully asks this Court to

grant the Order Attached as "Exhibit A" to this Application, which gives Petitioner leave,

pursuant to 28 U.S.C. § 1782 and Rules 26 and 45 of the Federal Rules of Civil Procedure, to serve

Citibank, Bank of America, UBS AG, J.P. Morgan Chase Bank, Bank of New York Mellon, Wells

Fargo, HSBC USA, Deutsche Bank Trust Company of Americas, Standard Chartered US, The

Northern Trust International Banking Corporation, M&T Bank Corporation, and Waterside Plaza

Ground Lessee, LLC (the "Subpoenaed Entities") the subpoenas attached as "Exhibit B" to this

Application, and in support thereof states as follows.

       The requested relief is for the purposes of obtaining necessary discovery in aid of a

proceeding currently pending in the Supreme Court of Bermuda (the "Bermuda Proceeding").

That proceeding involves, in relevant prut, Petitioner's comt-ordered duty, as receiver of the M3

Fund, to trace and recover assets of the M3 Fund, which were stolen or misappropriated by the

Fund's investment advisor, Silk Road Ma11agement Limited ("SRML"), and SRML's sole director

and shareholder, Mr. Alisher Ali. The Subpoenaed Entities me the entities to be subpoenaed for

bank records and other documents, which, as set f 01th in more detail below and in the
         Case 1:18-mc-00573-LGS Document 8 Filed 03/05/19 Page 2 of 5




 accompanying Declaration of Mathew Conner Clingerman and Memorandum of Law, Petitioner

seeks for use in the Bermuda Proceeding. Specifically, Petitioner believes the documents sought

will help him trace and recover misappropriated M3 Funds in furtherance of his court-ordered

duties in the Bermuda Proceeding. Petitioner also brings this application in aid of his impending

criminal complaint against -           in Switzerland for -            involvement in stealing or

otherwise misappropriating M3 Fund's assets (the "Swiss Proceeding").              Based upon the

Declaration of Mathew Conner Clingennan and the accompanying Memorandum of Law to this

Application, the Court should grant this Application ex parte.

    A. The Bermuda Proceeding

        The Bermuda Proceeding commenced on April 10, 2017, upon application by Goodwill

PTC Limited ("Goodwill").        On January 20, 2013, Goodwill obtained M3 Fund shares in

consideration of$10 million. Two years later, on January 19, 2015, Goodwill attempted to redeem

its M3 Fund shares but was unsuccessful. On September 7, 2015, Goodwill entered into a share

purchase agreement with SRML, for the purchase of Goodwill's M3 Fund shares in consideration

of $10 million. None of the steps envisaged by the share purchase agreement were ever taken and

Goodwill remained owner of the M3 Fund shares.            On April 10, 2017, Goodwill filed an

application with the Supreme Court ofBeimuda seeking appointment of joint receivers to oversee

the business ofM3 Fund, which the Supreme Court of Bermuda approved that day.

       Petitioner is one of the receivers the Supreme Court of Bermuda originally appointed to

oversee the business of M3 Fund and is currently the only remaining court-appointed receiver for

M3 Fund. The M3 Fund is a segregated account of Silk Road, a segregated accounts company

incorporated in Bennuda. The Bennuda Proceeding authorizes Petitioner, inter alia, "to ascertain

the assets of the M3 Fund and their situs and take all steps necessary including Court actions where



                                                 2
            Case 1:18-mc-00573-LGS Document 8 Filed 03/05/19 Page 3 of 5




appropriate to obtain possession of such assets and to bring the same under their control ... ," "to

conduct such investigations and obtain such information as is necessary to locate, protect, secure,

take possession of, collect and get the assets and dete1n1ine the liabilities of the M3 Fund," and "to

do all such things as may be necessary or expedient for the protection of the M3 Fund's property

or assets." In accordance with his court-ordered duties, Petitioner has conducted an ongoing

investigation into the whereabouts of M3 Fund's assets. Petitioner's investigation has uncovered

that Goodwill is the victim of a fraud and its monies have been stolen or otherwise misappropriated

by those individuals and entities who operated M3 Fund in the years prior to his appointment as

M3 Fund's receiver.

    B. The Swiss Proceeding

        Petitioner, in his capacity as the M3 Fund's court-appointed Receiver, intends to use the

documents he seeks from the Subpoenaed Entities to file a criminal complaint in Switzerland

against -        based on -             involvement in stealing or otherwise misappropriating M3

Fund's assets, in which Petitioner shall participate, in his capacity as the M3 Fund's court-

appointed receiver, as a civil patty.

    C. The Documents Sought

       Petitioner seeks bank records and documents from the Subpoenaed Entities related to

transfers of the M3 Fund's assets, which the Petitioner believes were misappropriated by or at the

direction of Mr. Alisher Ali, the sole shareholder and director of SRML. These transactions

include transfers ofM3 Fund assets to: (i) Caledonia11 Bank Limited, which used Bank of America

as its co1Tespondent bank for dollar denominated transactions; (ii) the Trade and Development

Bank of Mongolia, which uses Standard Chatter Bank US as its correspondent bank for dollar

denominated transactions and used Citibank as an intem1ediary bank for these transactions; (iii)



                                                 3
         Case 1:18-mc-00573-LGS Document 8 Filed 03/05/19 Page 4 of 5




 Golomt Bank, which uses Standard Chartered Bank US, Citibank, and Wells Fargo as

 c01Tespondent banks for these transactions; (iv) State Bank of Mongolia, which used Bank of

America as its correspondent bank for that transaction; (v) Citibank N.A.; (vi) Raiffeisen

Centrobank AG, which uses J.P. Morgan Chase Bank as its U.S. co1Tespondent bank and used

Wells Fargo as an intermediary bank for these transactions; (vii) Bank of America; (viii) ING

Bank, which uses Bank of America as its correspondent bank for dollar denominated transactions;

(ix) Bank of Montreal, which uses Wells Fargo as is correspondent bank for dollar denominated

transactions; (x) Rietumu Bm1ka, which uses Deutsche Bank Trust Company of America as its

co1Tespondent bank for dollar denominated transactions; (xi) HSBC Bank, which uses HSBC Bank

USA as its correspondent bank for dollar denominated transactions; (xii) Standm·d Bank of

Mozan1bique, which uses Citibank as its correspondent bank for dollar denominated transactions;

(xiii) UBS Bank AG; (xiv) FNB Mozambique, which uses J.P. Morgan Chase as its conespondent

bank for dollar denominated transactions; (xv) United Overseas Bank, which uses Bank of New

Yark Mellon, J.P. Morgan Chase, and Bmllc of America as its conespondent bmllcs for dollar

denominated transactions; (xvi) DBS Bank (Hong Kong) Ltd., which uses J.P. Morgan Chase as

its correspondent bank for dollar denominated transactions; and (xvii) National Westminster Bank

plc, which uses J.P. Morgan Chase as its correspondent bank for dollar denominated transactions.

    D. Petitioner's Application Should Be Granted

       Petitioner meets all the statutory criteria for the issuance of an order allowing the requested

discovery under 28 U.S.C. § 1782. The Subpoenaed Entities are all located in this District. The

Petitioner seeks to use the documents he requests from the Subpoenaed Entities in the Bermuda

and Swiss Proceedings. The documents sought from the Subpoenaed Entities m·e necessary in

fmtherance of: (1) the Petitioner's court-ordered duties to trace and recover the M3 Fund's assets;



                                                 4
         Case 1:18-mc-00573-LGS Document 8 Filed 03/05/19 Page 5 of 5




(2) the Bermuda Proceeding, which has been undertaken to facilitate the recovery and eventual

distribution of the M3 Fund's assets; and (3) the Swiss Proceeding, which Petitioner hopes to

commence forthwith against - · Moreover, as set forth in its Memorandum of Law filed

concu1Tently herewith, all the discretionary factors that this Court may consider likewise favor

granting this ex parte application. See Intel Co1p. v. Advanced Micro Devices, Inc., 542 U.S. 241,

264-65 (2004) (describing discretionary factors).

        Accordingly, Petitioner respectfully requests that the Court (a) grant the Application for

Order to Conduct Discovery in a Foreign Proceeding Ex Parte; (b) enter the Proposed Order

attached to this Application as Exhibit A; (c) grant Petitioner leave, pursuant to 28 U.S.C. § 1782,

to serve the subpoenas attached to this Application as Exhibit B; and (d) grant any and all other

further relief to Petitioner as deemed just and proper.

       Respectfully submitted this 6th day of December, 2018.




                                                          0
                                                        eballos a bakerlaw.com
                                                      Marco Molina
                                                      mmolina@bakerlaw.com
                                                      45 Rockefeller Plaza
                                                      New York, NY 10111
                                                      Telephone: 212-589-4200
                                                      Facsimile: 212-589-4201
                                                      Attorneys for Petitioner
Of Counsel:
Oren J. W arshavsky
owarshavsky@bakerlaw.com
Baker & Hostetler LLP
45 Rockefeller Plaza
New York, NY 10111
Telephone: 212-5 89-4200
Facsimile: 212-589-4201


                                                 5
